Citation Nr: 0218099	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  95-35 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to 
January 1979.  

This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating 
decision of the RO that declined to reopen a previously 
denied claim of service connection for hearing loss.  

In a November 2000 Supplemental Statement of the Case, the 
claim was reopened and denied on the merits.  

In July 2002, the Board undertook additional development 
with respect to the issue of service connection for 
hearing loss, pursuant to authority granted by 38 C.F.R. 
§ 19.9 (a)(2) (2002).  The additional development has been 
completed.  In light of the favorable decision 
hereinbelow, the Board finds it unnecessary-or harmless 
error-to provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903.  



FINDING OF FACT

The veteran is shown to have a current bilateral hearing 
disability that as likely as not increased in severity 
beyond natural progress during his period of active 
military service.  



CONCLUSION OF LAW

The veteran's bilateral hearing disability is due to a 
disease or injury that was aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.385 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran's service medical records include his entrance 
and separation examination reports.  At entrance, an 
audiometric examination revealed pure tone threshold 
levels, in decibels, as follows:

November 
1975


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

45
LEFT
10
5
5

45

In February 1978, an audiometric examination revealed pure 
tone threshold levels, in decibels, as follows:

February 
1978


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
50
LEFT
10
5
0
20
50

At separation, an audiometric examination revealed pure 
tone threshold levels, in decibels, as follows:

December 
1978


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
50
LEFT
10
10
5
20
60

The veteran served on the flight lines in the Air Force.  

An April 2000 VA examiner stated that no positive 
determination of service aggravation could be made.  

In a November 2001 letter, Armando R. Sallavanti, D.O., 
indicated that the veteran's hearing loss "was apparently 
worsened by his service time."  

At the Board's request, the veteran underwent a VA 
examination in November 2002.  The veteran related a 
history of noise exposure while on active duty.  The 
examiner reviewed the veteran's entire record and stated 
that the audiometric configuration did not suggest noise-
induced hearing loss.  

An audiometric examination revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
80
LEFT
10
10
15
60
75

The veteran's speech recognition scores were those of 98 
percent correct in the right ear and 94 percent correct on 
the left.  

Regarding the slight increase in hearing loss between the 
entrance and separation examination, the VA examiner 
opined that it was at least as likely as not that the 
resulting hearing loss might be due to the normal 
progression of the preexisting hearing loss.  

In light of the entrance examination report showing some 
hearing loss as defined by 38 C.F.R. § 3.385, the veteran 
was not presumed sound at entrance.  Nonetheless, the 
separation examination report indicates a worsening in his 
hearing during service.  

Thus, absent clear and unmistakable evidence to the 
contrary, the hearing loss is presumed to have been 
aggravated.  

The Board finds no clear and unmistakable evidence that 
the increase in the veteran's hearing loss during service 
was due to its natural progression.  Indeed, the November 
2002 VA examiner opined only that it was as likely as not 
that the increase was due to the natural progression.  

In light of the forgoing, the Board finds that the 
preponderance of the evidence supports a finding that the 
veteran's preexisting hearing loss was aggravated by his 
service.  


VCAA

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In light of the favorable decision hereinabove, the Board 
finds that any failure fulfill VA's duty to assist or 
notify is harmless.  



ORDER

Service connection for a bilateral hearing loss is 
granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

